PHOTRONICS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets(in thousands)(Unaudited) August 1, November 1, 2010 2009 Assets Current assets: Cash and cash equivalents $ 104,027 $ 88,539 Accounts receivable 79,995 66,920 Inventories 14,328 14,826 Other current assets 13,082 9,712 Total current assets 211,432 179,997 Property, plant and equipment, net 354,422 347,889 Investment in joint venture 60,914 60,945 Intangible assets, net 49,261 55,054 Other assets 18,535 19,771 $ 694,564 $ 663,656 Liabilities and Equity Current liabilities: Current portion of long-term borrowings $ 11,577 $ 10,301 Accounts payable and accrued liabilities 122,681 80,154 Total current liabilities 134,258 90,455 Long-term borrowings 76,439 112,137 Deferred income taxes and other liabilities 10,413 11,368 Equity 473,454 449,696 $ 694,564 $ 663,656
